ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “select a base point on the manifold; and identify a communication plane containing the point on the manifold; an encoder configured to: select a communication waveform contained in the communication plane representing communication data; and determine, based on the selected communication waveform, a desired waveform pulse located on the manifold, the desired waveform pulse representing the communication data of the selected communication waveform; a transmitter configured to emit the desired waveform pulse”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

As for independent claim 15, none of the prior art of record either taken alone or in combination discloses the claimed “select a base waveform from the optimal waveforms; determine a communication plane containing the base waveform; map communication data to a set of communication waveforms in the communications plane; and project the set of communication waveforms onto a subset of the optimal waveforms”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 16-18 depends ultimately from allowable, independent claim 15, so each of dependent claims 16-18 is allowable for, at least, the reasons for which independent claim 15 is allowable. 
As for independent claim 19, none of the prior art of record either taken alone or in combination discloses the claimed “a communication plane surrounding a base waveform from the set of radar waveforms, the communication plane containing a set of communication waveforms representing communication data; an encoder configured to select a commutation waveform; and project the selected communications waveform onto a desired waveform from the set of radar waveforms defined by waveform constraints”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

The closest prior art is found to be:
Von der Embse (US 7,376,688 B1) which discloses Real aperture radar (RAR) and synthetic aperture radar (SAR) applications of the waveform designed to mimic a Gaussian waveform by suitable modification of the constraints on the error metrics indicate that it is a viable candidate to replace the current chirp waveforms for wideband signal transmission, when combined with pseudo-random phase codes; col 15 ln 63-67: We assume that the received waveform is identical to the filter waveforms and is transmitted at the filter output sample intervals equal to MT seconds. The second assumption means we are assuming the receiver is synchronized with the received signal (col 19 ln 19-25); the iterated filter bank in FIG. 2 is used to generate the Wavelets which cover the t-f space in FIG. 1. Each filter stage 5 consists of a high pass filter (HPF) and a low pass filter (LPF). Output 6 of the LPF is subsampled by 2 which is equivalent to decimation by 2. This t-f space space is an N-dimensional complex vector metric space V 7 (col 4 ln 7-12).
Martone et al. (US 2016/0033622 A1) which discloses The computer 104 comprises a processor 122, various support circuits 124, and memory 126 (para 21); The RF environment is passively scanned for noise, RF interference, and known RF system waveforms, revealing signals 203 which are considered interference signals. Radar waveform parameters are then selected based on RE interference and noise power levels of the interference signals revealed during from the passive scan, to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648